Judgment, Supreme Court, New York County (O. Peter Sherwood, J.), entered January 18, 2013, to the extent it awards plaintiff damages as against defendant Thomas Calabro, unanimously reversed, on the law, with costs, and the judgment vacated. The Clerk is directed to dismiss the complaint as against Calabro.
Plaintiff and defendants Bakhshi and Movtady agreed to extend the maturity dates of loans that defendant Calabro had agreed to guarantee, without obtaining Calabro’s consent. Calabro is thus relieved of his obligation as a guarantor (Bier Pension Plan Trust v Estate of Schneierson, 74 NY2d 312, 315-316 [1989]).
Concur—Tom, J.E, Moskowitz, DeGrasse, Richter and Kapnick, JJ.